No. 04-00-00631-CR
Anthony Guadalupe FLORES,
Appellant
v.
The STATE of Texas,
Appellee
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-0542
Honorable Bert Richardson, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
 Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	March 7, 2001
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to abate the appeal in which counsel states appellant advised him he
wants to abandon the appeal. Attached to the motion is a handwritten letter from appellant to counsel,
stating appellant would like to "withdraw my appeal." Construing the motion as a motion to dismiss
pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, we grant the motion and dismiss
the appeal. See Tex. R. App. P. 42.2(a).
								PER CURIAM
DO NOT PUBLISH